DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     HARUTYUN HOVANNESIAN,
                           Appellant,

                                    v.

                          PENNYMAC CORP.,
                              Appellee.

                              No. 4D16-3253

                         [December 21, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Eli Breger, Judge; L.T. Case No. 2009CA038927.

  Jonathan Kline of Jonathan Kline, P.A., Weston, for appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller and
Eric M. Levine of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.